DETAILED ACTION
This correspondence is in response to the communications received October 6, 2020.  Claims 1-8 are pending.  Claims 1, 4 and 5 have been amended.  Claim 8 has been newly added.


Response to Arguments
Applicant’s arguments in the remarks dated September 22, 2022 have been considered and are mostly convincing, apart from the 112 issues detailed below.  The combination of Kim (US 2021/0111105) in view of Umeda (US 10,957,630) which together show a rod modified with two fixed protrusions,  do not read on claim 1 for the reason that one would not be able to fit the terminals through opening in the printed circuit board if the protrusions were on either side of the portion of the rod shaped terminals where the printed circuit board needs to be located.  Therefore the prior art rejections to claims 1-7 have been withdrawn.  Claim 8 similarly sets forth the same arrangement of claim 1, but includes language of “press-fitting and locking the second protrusion to said another one of the through-holes”.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Applicant’s most recent amendments to claims 4 and 5 have overcome the objections from the previous office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and it’s dependent claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended claim language, “a plurality of terminals each having the same length and shape …”, sets forth a feature which is not supported by the original disclosure.  The specification does not have the terms “same” and “length” or “shape” in any sentence together.  The specification discloses that in Fig. 2, the “terminals” are elements 21, 22, 23, 51 (¶ 0020-0023) and also 261, 262, 263, 264 (¶ 0021, 0023).  The only discrepancy between the two groups of terminals, is that in ¶ 0024, the 21, 22, 23 and 51 terminals are referred to as “external terminals”. Applicant states in the remarks dated September 22, 2022, page 7 of 11, second to last paragraph, “Support for the amendments to claim 1 is found in the last sentence of paragraphs [0020] and [0022] - [0023]”.  Looking to the last sentence of paragraph 0020, “The external terminal 22 also has the same configuration as the external terminal 21”.  Then in paragraph 0022, “The external terminal 23 also has the same configuration as the external terminal 21”.  In paragraph 0023, “The external terminal 51 also has the same configuration as the external terminal 21.”  The term used, “configuration” as applied to elements 21-23 and 51, does not impart the support for terminals 261-264 being the “same length and shape” as the “external terminals” 21-23 and 51.  For purposes of examination, this new amended limitation will be interpreted as, that some of the terminals have the same length and shape, which is supported by the figures and the noted portions from the remarks.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    465
    931
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 2, a power semiconductor module, comprising:

an insulating circuit substrate (element 1, ¶ 0014) having a conductive plate (“metal plate 11”, ¶ 0016) that mounts a semiconductor chip (plural chips 2 and 3, ¶ 0016) thereon;

a printed circuit board (40, ¶ 0017) having a plurality of through-holes (through holes are described in ¶ 0017-0018, but not labelled in the figure), the printed circuit being placed above the insulating circuit substrate so as to face a surface of the insulating circuit substrate on which the semiconductor chip is mounted (40 and 1 sandwich plural 2 and 3);

a plurality of terminals (21-23, 51, ¶ 0018, 0020, 0023, 0024), each of the plurality of terminals having a rod-shaped portion, and including a first protrusion (310, ¶ 0024) and a second protrusion (321, 322, ¶ 0024) each protruding laterally form a side face of the rod-shaped portion (as shown in Fig. 2), the first protrusion being positioned closer to an end of the terminal than the second protrusion (310 at lower end of 21-23, 51); and

a sealing part sealing (“sealing resin 8”, ¶ 0024) the insulating circuit substrate, the printed circuit board, and the plurality of terminals (8 encapsulates 1, 40 and 21-23, 51), 

wherein at least one of the plurality of terminals is inserted to one of the through-holes of the printed circuit board and is locked to the one of the through-holes via the first protrusion, and

wherein at least another one of the plurality of terminals is inserted to another one of the through-holes of the printed circuit board and is locked to said another one of the through-holes via the second protrusion (23 locks into 40 by 321/322), and the end of the at least another one of the plurality of terminals is electrically connected to the conductive plate on the insulating circuit substrate (this appears to be 51 connecting to 401 of 40 by 310).


Allowable Subject Matter
Claims 1-7 would potentially be allowable, if the 112 rejection against claim 1 were to be overcome.
Claim 8 is allowed. 

The following is an Examiner's statement of reasons for allowance: The power semiconductor module as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

    PNG
    media_image2.png
    405
    650
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Kim (US 2021/0111105) Fig. 3H, provided above, discloses a power module, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of, 
“each of the plurality of terminals having a rod shaped portion, and including a first protrusion and a second protrusion each protruding laterally form a side face of the rod-shaped portion, the first protrusion being positioned closer to an end of the terminal than the second protrusion; and
…
wherein at least one of the plurality of terminals is inserted to one of the through-holes of the printed circuit board and is locked to the one of the through-holes via the first protrusion, and
wherein at least another one of the plurality of terminals is inserted to another one of the through-holes of the printed circuit board and is locked to said another one of the through-holes via the second protrusion, and the end of the at least another one of the plurality of terminals is electrically connected to the conductive plate on the insulating circuit substrate”.
This can be seen in annotated Fig. 2 of Applicant’s power module shown below.  Claim 8 is allowable for the same reasons as claim 1.

    PNG
    media_image3.png
    510
    860
    media_image3.png
    Greyscale






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893